— Judgment unanimously affirmed. Memorandum: Since defendant’s prior felony conviction was not obtained in violation of his constitutional rights, *940defendant was properly sentenced as a second felony offender. There is no merit to defendant’s claim that his prior guilty plea was not knowingly and voluntarily made. Defendant, while represented by counsel, freely admitted that he was guilty of the crime charged. The court accepted the plea only after it was satisfied of defendant’s competency and that defendant was guilty of the crime charged. Since defendant admitted his guilt, the fact that he did not set forth a factual basis for his guilty plea does not render the plea invalid (see, People v Moore, 71 NY2d 1002, 1005; People v Darnley, 40 AD2d 951, affd 33 NY2d 1000). Furthermore, a challenge to a plea based on an insufficient factual recitation is to be distinguished from a challenge based on constitutional grounds and may not properly be raised in a second felony offender adjudication (see, People v Perkins, 89 AD2d 956). (Appeal from judgment of Monroe County Court, Celli, J. — manslaughter, first degree.) Present—Dillon, P. J., Callahan, Denman, Green and Davis, JJ.